DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,498,837 and 11,070,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEFFREY L STREETS on 8/4/2022.

The application has been amended as follows: 

1. (Currently Amended) One or more non-transitory machine-readable storage mediums storing program instructions for operating a first cluster of servers, the program instructions being configured to be executable by one or more processors of the first cluster of servers to perform operations comprising:
storing [[a]] user interface data that describes an appearance of a user interface for [[of]] a cloud service consumer;
receiving, from a user, a request to access services of the cloud service consumer; 
retrieving, from a second cluster of servers maintained by the cloud service consumer, user data required in response to the request; and 
providing the user interface data and the user data to the user.

2. (Currently Amended) The one or more non-transitory computer-readable storage mediums of claim 1, wherein providing the user interface data and the user data to the user includes providing the user with access to the services of the cloud service consumer.

3. (Currently Amended) The one or more non-transitory computer-readable storage mediums of claim 1, wherein providing the user interface data and the user data to the user includes providing the user with a graphical interface to access, provision, and automate cloud-based resources. 

5. (Currently Amended) The one or more non-transitory computer-readable storage mediums of claim 1, the operations further comprising:
	providing a web site that is accessible to the user using a web browser, wherein the request is received from the user via the web browser, and wherein the user interface data and the user data are provided to the user via the web browser. 

11. (Currently Amended) A method for operating a first cluster of servers, comprising:
storing [[a]] user interface data that describes an appearance of a user interface for [[of]] a cloud service consumer;
receiving, from a user, a request to access services of the cloud service consumer; 
retrieving, from a second cluster of servers maintained by the cloud service consumer, user data required in response to the request; and 
providing the user interface data and the user data to the user.

12. (Currently Amended) The method of claim 11, wherein providing the user interface data and the user data to the user includes providing the user with access to the services of the cloud service consumer.

13. (Currently Amended) The method of claim 11, wherein providing the user interface data and the user data to the user includes providing the user with a graphical interface to access, provision, and automate cloud-based resources. 

15. (Currently Amended) The method of claim 11, the operations further comprising:
	providing a web site that is accessible to the user using a web browser, wherein the request is received from the user via the web browser, and wherein the user interface data and the user data are provided to the user via the web browser. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “storing user interface data that describes an appearance of a user interface for a cloud service consumer; receiving, from a user, a request to access services of the cloud service consumer; retrieving, from a second cluster of servers maintained by the cloud service consumer, user data required in response to the request; and providing the user interface data and the user data to the user.”
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a thorough search of the prior art and found several relevant references (see attached PTO-892), but the prior art does not teach the limitations as claimed:  
Jain teaches a user interface, where a first subset of customization rules is used to generate a user interface, then a second subset of customization rules are applied to user interaction data to adjust the generated user interface.  However, Jain does not teach storing user interface data at a first cluster of servers and user data being retrieved from a second cluster of servers as claimed.  
Sergunin teaches a user interface provisioning system where customization of the user interface is enabled by a “user interface use profile” that stores user interface characteristics in a database.  However, Sergunin does not teach separate user data retrieved from a second cluster of servers as claimed.  
Chung teaches a call processing system that comprises a “skin server” storing skin information for an enterprise that is used to change a client user interface appearance, and a “custom URL server” storing Virtual Call Center (VCC) files, where a user receives a customized ActiveX web page that includes enterprise directory information.  However, Chung does not teach retrieving user data from a second cluster of servers maintained by the cloud server consumer as claimed, as the VCC files are enterprise data (phone numbers), not data about the user that is accessing the web page, and the “custom URL server” storing the VCC data is maintained by the service provider, not the enterprise customer.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441